DETAILED ACTION
1.	The Preliminary Amendment filed on October 30, 2020 is acknowledged.
	Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details for every block diagrams as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Specification
5.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
6.	As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
7.	The disclosure is objected to because of the following informalities: the arrangement of the specification is not formatted in proper form.  
	Note: the Applicant is required to correct the spelling in the Specification.
Appropriate correction is required.

Claim Objections
8.	Claims 1-22 are objected to because of the following informalities: The Applicant is required to correct the spelling in the claim.  For Example, “ionisation”, “characterised”, etc.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recite the recitation of “A method for monitoring an engine cylinder” [line 1] renders the claim indefinite; since it is not clear that which kind(s) of method is/are to be applied or is/are to be referenced to? or what information or variable must be monitoring from the engine cylinder?
Claim 1 recites the limitation “the ionization current” [line 5] renders the claim indefinite; since there is insufficiency antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the value of one or more parameters” [line 9] renders the claim indefinite; since there is insufficiency antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the ionization current” [line 5] renders the claim indefinite; since there is insufficiency antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the value of one or more parameters” [line 9] renders the claim indefinite; since there is insufficiency antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the ionization current” [line 5] renders the claim indefinite; since there is insufficiency antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the value of one or more parameters” [line 13] renders the claim indefinite; since there is insufficiency antecedent basis for this limitation in the claim.
The Applicants are required to clarify or to revise the claimed features.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 18-22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For example, A combustion control device of claim 18 must be included the limitations of Claim 12 system; and An ignition apparatus of claim 21 must be included the monitoring system [claims 13-13] or a combustion control device [claim 18].  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The Applicants are required to clarify or to revise the claimed features.
		
Claim Rejections - 35 USC § 102/103
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

16.	Claims 1-3, 4-16 and 18-22, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over Takahashi et al (US 2008/0065306 A1).
Regarding claim 1, Takahashi reference teaches a method for monitoring an engine cylinder in an internal combustion engine [combustion chamber (38) in an engine (9), Fig. 5] provided with an ignition coil [ignition coil (31a, 31b), Fig. 5] comprising circuitry [para. 0031 teaches an ion current detection circuit (35) as ion current detection means for detecting an ion current in the combustion chamber (38)] associated with a spark plug [ignition plug (33)]; said method comprising, for each engine cycle, the following steps carried out in succession: detecting the ionization current [bold arrow, Fig. 5] that is generated in the cylinder [para. 0031] in a predetermined time interval of a combustion cycle [para. 0045]; generating a first signal representative of said detected ionization current (I) [Fig. 6 shows ion current signal]; comparing a maximum value of said first signal (I) with a pre-set threshold value (I1) [para. 0032 teaches the comparison between the current (I) and predetermined sea water-ingress current value (I1)]; changing the value of one or more parameters [this limitation has too many interpretation which would be known as engine parameter] associated with said first signal notes para. 0039-0040 teaches engine control unit (37) is capable of performing engine control based on the detected ion current value (I), such as knock control, ignition timing; and further notes para. 0043-0045 teaches when it is judged by the burning condition judgment means (37b) that the ion current value (I) exceed the water-ingress current value (I1), control of the engine (9) based on the ion current value (I) is stopped or switched by the engine control means (37c), which would have been equivalent to the meaning of in the alternative of judging upon the number of times exceeding the value]; said method being characterized in that it comprises identifying a condition of presence of water in the cylinder when said maximum value of the first signal exceeds said pre-set threshold value for a predetermined first number of combustion cycles occurring within a predetermined period of time [see para. 0045].
Regarding claim 2, as discussed in claim 1, notes para. 0045 further teaches a judgement based on a number of times.
Regarding claim 3, as discussed in claims 1 and 2, notes para. 0045 discloses wherein said predetermined first number of combustion cycles is at least two, preferably at least 3. 
Regarding claim 5, as discussed in claim 1, notes para. 0043 which describes the stops control.  It would have been obvious to a person skilled in the art to be well-known to include the reset control parameters.
Regarding claims 6-7, as above discussion, Takahashi Reference further provides a one-way malfunction processing when water is present.  It is not considering the situation of the water being absent again.  As soon as water is detected as present, the engine is stopped and operator action is required, there is no automatic return to the situation with absence of water foreseen.
Regarding claim 8, as discussed in claim 1, notes Figure 6, which describes the monitoring of thermal phase [burning-detection window].

Regarding claims 10 and 11, as above discussion, Takahashi et al. Reference further discloses knock control based on ion current [para. 0039].  It would have been obvious to a person skilled in this art to include the function for retard ignition when knock is detected as be alternative when applying knock control.
Regarding claim 12, see discussion in claim 1; Takahashi et al. Reference teaches engine control unit (37) which is known as a processing unit.
Regarding claims 13-14, as discussed in claim 5, the engine control unit (37) which would have been obvious to a person skilled in this art to be programmed to reset control parameters.
Regarding claims 15 and 16, see discussion in claims 6-7.
Regarding claim 18, as discussed in claims 1 and 12, notes Figures 4 and 5, Takahashi et al. Reference discloses the control device (32) is associated with an ignition coil (31).
Regarding claims 19-20, see discussion in claims 13-14.
Regarding claim 21, as discussed in claim 1, the plurality of ignition coils would have been well-known in the art which is corresponding to numbers of engine cylinders.  
Regarding claim 22, see discussion in claims 12 and 21.

17.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al in view of Angeby (US 9,651,453 B2).
As above discussions, Takahashi Reference teaches the claimed invention except changing the amplification of the ion current.  
Notes Figure 4, col. 3, lines 43-49, col. 5, lines 10-17 and col. 8, lines 13-36, Angeby invention describes the changing of the amplification of the ion current.
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Angeby invention would have been applied in the pertinent art of Takahashi Reference.  It would have been obvious to one having ordinary skill in the art before the effective 
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The Applicants are required to consider the cited reference in PTO-892.
 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].

To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
June 24, 2021


/Johnny H. Hoang/
Examiner, Art Unit 3747


 /JOHN KWON/ Primary Examiner, Art Unit 3747                                                                                                                                                                                                       July 2, 2021